PER CURIAM.
This cause is affirmed. Failure to file four monthly reports is a clear violation of probation when it is one of the imposed conditions. See Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
However, we do not feel that the probationer’s ability to pay his required monthly payments was sufficiently demonstrated. See Woodard v. State, 371 So.2d 708 (Fla. 4th DCA 1979).
Accordingly, we remand this cause to the trial court to enter a further order removing the holding that failure to make the monthly payments was in violation of probation.
In all other respects this cause is affirmed.
AFFIRMED AS MODIFIED.
ANSTEAD, LETTS and HURLEY, JJ., concur.